Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply dated 10/17/2022 has been received.
Claims 1-5,7-8,10,12-13,15-16,24-25,28, and 47-51 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claims 3, 28, and 47-49 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn.
. Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15-16 remain rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 requires the nucleic acid be unencumbered.  The specification defines unencumbered as “being free from compounds, molecules, chemicals, and treatments usually employed in eukaryotic cell transfections….” and “free of (e.g., essentially free of), liposomes, dendrimers, cyclodextrins, or cationic polymers, e.g., DEAE-dextran, polylysine, polyethylenimine and the like, nano-particles, metals, formation of calcium 5 phosphate-DNA complexes, use of viral carrier vectors, viral protein capsules, and the like “ (see paragraph bridging pages 10-11). Claim 15 requires it only be unencumbered by a subset of these recited species and is understood that it could be encumbered by other species. Claim 16 depends from claim 15.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5,7-8,10 and 12-13 and 50-51 are rejected under 35 U.S.C. 102a1 as being anticipated by Longo (2013, methods Enzymol, 529:227-240) as evidenced by Biocompare, (https://www.biocompare.com/20024-MEM-w-Lglutamine-Powder/68084-GIBCO-OptiMEM-I-ReducedSerum-Medium-powder/, accessed on 02/17/2022; printout attached).
Claim 1 is drawn to a highly-efficient cell transfection (HECT) system comprising a cell transfection medium pre-conditioned with a positively charged polymer. The phrase “capable of mediating transfection of purified, unencumbered exogenous nucleic acid” is latent language that does not provide any active limitation to the claims. 
Claim 50 is drawn to a kit comprising the HECT (pre-conditioned media), eukaryotic cells compatible with the media and a DNA vector compatible with the cells.   
Longo teaches a transfection system comprising a cell transfection medium pre-conditioned with polyethylenimine, which is a positively charged polymer (cationic polymer), meeting the limitations of claims 1 and 4. Longo teaches dilution of 9mg PEI MAX into a total volume of 150ml of Opti-Mem, which is a reduced serum cell transfection medium (see page 5, section 1.2.1), prior to the addition of nucleic acid (pre-conditioning).  Longo teaches that the transfection system can be used in suspension or adherent culture (see page 3, bottom), meeting the limitation of claim 2.  With regard to claim 3, Optimem contains serum and 2.4g/L bicarbonate as evidenced by Biocompare. Additionally, because the specification teaches use of Opti-Mem transfection media, it would be presumed that the Opti-Mem of Longo meets all of the optional limitations of claim 3. With regard to claims 5 and 7, Longo uses PEI MAX, which is linear and has a MW of 25000 (25 kDa; see page 2). With regard to claim 10, which limits the cells of claim 1, it is noted that a cell is not required to be part of the composition but the composition must be capable of mediating transfection of the cell. Longo, teaches transfection of mammalian cells, including CHO cells, which are immortalized as evidenced by Du (2011, Comprehensive Biotechnology (Second Edition), 2.03.5.1 CHO Cells, 2 pages), meeting the limitations of claims 10-12. By teaching the CHO cells, DNA, compatible pre-conditioned medium, Longo meets the limitations of the kit recited in claims 50-51. 

Applicant has amended claim 1 to read that the HECT is for transfection of said purified, unencumbered exogenous nucleic acid into said eukaryotic cell. This is an intended use that fails to change the product. Applicant argues that Longo adds a DNA-PEI mix to the medium and thus fails to meet the limitation of pre-conditioning the medium with the PEI (positively charged polymer). The product has no different qualities based on the use that is intended for it. The claim language is open and thus encompasses a product comprising a cell transfection medium and the PEI, as well as other additional components, including DNA. There is no requirement that the PEI not be complexed to DNA. Addition of the PEI-DNA to the medium is preconditioning the medium prior to the addition of cells, which is in line with the definition of “pre-conditioned” set forth by the specification and pointed out by Applicant. 
Applicant argues that the Office clearly found a level of active recitation to the “unencumbered, exogenous nucleic acid” given the rejection of claims 15 and 16 under 35 USC 112d. Regardless of the weight given to the recitation, claims 15 and 16 failed to further limit claim 1. 
Applicant continues by arguing that the specification teaches that the invention relates to optimizing cell transfection using PEI by first putting the PEI into medium to decrease its viscosity and render it easier to work with and less toxic. This argument is appreciated but the claims are product claims that encompass the medium taught by Longo. Longo taught a transfection medium (the same medium taught by the specification) with the a positively charged polymer (the same one used in the specification). The term “pre-conditioned” infers that there is a later step of adding anther component. However, this fails to alter the product claimed. Furthermore, the medium is pre-conditioned with the PEI prior to addition of cells and unencumbered DNA can still be added to the system. 
Thus, the rejection is maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725. The examiner can normally be reached M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632

/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632